Citation Nr: 1718934	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected residuals of a left basal ganglia hemorrhage prior to October 23, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996, May 1998 to August 2001, and December 2005 to July 2007.

The case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision denied the Veteran's claim for a disability rating in excess of 20 percent for service-connected residuals of a left basal ganglia hemorrhage. 

In April 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Veteran was notified in a January 2017 letter that the VLJ who had presided over his April 2011 Travel Board hearing was no longer employed by the Board and that the Veteran had a right to another hearing.  In February 2017, however, he responded stating that he did not want another hearing.

In April 2011, the Board remanded the claim involving the left basal ganglia hemorrhage for further development.  In August 2011, the RO increased the rating for service-connected residuals of a left basal ganglia hemorrhage from 20 percent to 70 percent, beginning on October 23, 2008.  In April 2012, the Board granted a 70 percent rating for residuals of a left basal ganglia hemorrhage prior to October 23, 2008 and denied a rating in excess of 70 percent thereafter.  The Board also added the claim for a TDIU to the appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claims for further development.

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court vacated the portion of the Board's April 2012 decision involving the period of time prior to October 23, 2008, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  Specifically, the Court did not disturb the award of an increased rating of 70 percent, but vacated the decision to the extent that a rating in excess of 70 percent was not awarded.  The Court, through the parties, did not disturb the portion of the Board's decision involving entitlement to an increased rating for the Veteran's left basal ganglia hemorrhage subsequent to October 23, 2008.  The Court also did not disturb the claim for a TDIU to the extent that the matter was remanded by the Board in April 2012 and was thus not before the Court.

The Board remanded the appeal for further development in June 2013 and October 2014.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's service-connected residuals of a left basal ganglia hemorrhage are not shown to have been productive of functional impairment comparable to total occupational and social impairment.

2.  The Veteran's service-connected disabilities are of such severity as to effectively preclude substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a disability rating in excess of 70 percent for residuals of a left basal ganglia hemorrhage are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9304(2016).

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An initial VA outpatient treatment record in February 2008 noted that the Veteran's history of cerebrovascular accident (CVA) in 2000 was followed by 1 week of paralysis on the right side.  The Veteran reported that he occasionally was unable to paint or sign his name as well and had had memory problem since that time with headaches approximately every 3 days.  It was noted that he had no neurological or psychiatric problems.

In April 2008, a VA treatment record related that a neurological consultation during the previous month showed findings most consistent with hypertensive hemorrhage and that the "[m]emory problems [were] primarily verbal memory disturbances which [were] mild and consistent with location of old hemorrhage."

In connection with a July 2008 VA examination, the Veteran's claims file was reviewed.  His current residuals of a left basal ganglia hemorrhage were problems with declarative memory and inattention as a persistent problem.  He also had difficulty with some basic calculations and with sustaining meaningful employment as a result of his short term memory impairment and difficulty with learning secondary to inattention.  He denied having seizures and headaches.  He was currently taking medication to prevent recurrent strokes. 

On examination, the Veteran had 3/3 word recognition with 1/3 word recall after 5 minutes of distraction.  He made 2/6 errors on serial sevens and was able to spell "world" forward and backwards without difficulty.  His recall of past presidents was accurate to Ronald Reagan.  His language was fluent with intact repetition, comprehension and speech.  There was no right/left confusion.  On cross response inhibition and contrasting programs, the Veteran had 100 percent accuracy on a trial of ten.  His naming, reading and writing were intact.  

A motor examination revealed no pronator drift and intact cranial nerves II through XII. Strength, reflexes and reflexes were normal in his extremities.  Cerebellar testing revealed normal finger to nose and heel with shin.  A sensory examination was also intact to vibration, light touch, pain and temperature.  The diagnosis was that of residuals of basal ganglia hemorrhage on the left with mild cognitive impairment. 

The Veteran's Vocational Rehabilitation folder showed that the Veteran was given a rehabilitation plan in February 2008 that involved completing an Associate of Science (A.S.) degree in Culinary Management that would begin that month and end in August 2010.  Unofficial transcripts showed that he received A's and B's and was on the Dean's List. 

A December 2009 report showed that the Veteran dropped all of his classes that month due to transportation problems and indicated that he did not think he would be able to return until the summer of 2010.  He reported sending out approximately 15 job applications a week without any success. 

An April 2010 notation in the record showed that the Veteran talked to his wife about taking summer classes at a campus that was within walking distance to their home; however, she decided that they would move to another town in July.  He was informed that his program would be interrupted because he had not attended school for the last two terms due to lack of transportation and would also be sitting out for a third (summer) session.  He was instructed to research schools in the area where he was moving because the school he had previously attended would be too far away for him to travel.

In August 2010, the Veteran had an extensive neurological consultation with a VA neuropsychologist.  His primary complaints were those of difficulty with memory (i.e., remembering appointments), learning new tasks and multitasking.  He reported that he was "med-boarded" out of service due to difficulty completing his job following his brain bleed.  His wife indicated that he was agitated a lot, which was reduced when he worked out regularly.  He also had a short temper and could not remember what he went to a store to buy.  He had also become secluded and was easily affected by anything negative (i.e., he gave up if someone corrected him or told him he had done something incorrectly).  

The Veteran reported that his problems had worsened somewhat over time regarding difficult decisions and figuring out what to do next.  His goal was to return to school, but had been unable to due to transportation problems.  He completed 21 credits the previous year with a GPA of 3.8.

It was noted that a March 2008 magnetic resonance imaging (MRI) of the Veteran's head revealed expected changes of the previous hemorrhage in the left basal ganglia.  The presence of signs of tiny remote hemorrhage in the posterior frontal lobe was noted, but there was no sign of new hemorrhage or acute or subacute infractions.

The Veteran's emotional functioning was assessed and his mood was depressed when talking about what happened to him, but he indicated that it did not last long.  His affect was congruent with his mood, and he slept approximately 6 to 8 hours per night.  There was no psychiatric history, and he denied having a history of loss of consciousness, seizures or other neurological signs or symptoms other than the brain hemorrhage. 

The observations of the Veteran's behavior showed that he arrived on time, was casually dressed, and was well groomed.  He interacted appropriately with the examiner, and his speech was normal for rate.  The volume of his speech was within normal limits most of the time with brief periods of hypophonia.  Prosody was within normal limits.  At times, his speech was clear and intelligible, but at other times it was slightly dysarthric and then became unintelligible.  The Veteran's wife reported that this change in speech was a concern.  His speech content was largely within an appropriate range, but it became somewhat sparse at times.  Comprehension appeared intact, and his thought processes were goal directed. 

The Veteran appeared to become frustrated as tasks became more difficult and made statements to the effect that he felt "dumb."  However, he continued with encouragement.  No hallucinations or delusions were observed, and the Veteran was an adequate historian for the majority of the information obtained.  His recent memory appeared to be intact as he was able to provide details about some recent news and personal events.  On an easy memory measure, he performed very well, which was indicative of good effort.

The Veteran appeared to understand all questions and directions and to put forth good effort on all tasks.  He was also cooperative throughout the evaluation.  Based on his educational and vocational background, as well as his performance on portions of the current assessment, the Veteran's premorbid level of intellectual and cognitive ability was estimated to be in the average range.

The overall evaluation revealed that the Veteran tended to sacrifice accuracy for speed, such that he would make mistakes by going too fast.  There was impaired language functioning characterized by deficits in generativity to both phonemic and sepatic cues, and he demonstrated difficulties sustaining his responses. 

Although the Veteran performed in the severely impaired range on a verbal memory task, the neuropsychologist did not believe this was a true reflection of his abilities since the Veteran demonstrated a low frustration tolerance for this task and gave up easily.  He also did not respond very well to encouragement on this specific task. 

However, the examiner believed that he did experience difficulty with memory functioning, which was compounded by his language deficits.  He demonstrated poor initiation and maintenance of language generativity, delayed response latency on a task or problem solving, and inefficient planning and organizational strategies.  He had intact cognitive functioning on the neuropsychological domains of fine motor control, basic attention and working memory, processing speed, visuospatial skills, and nonverbal memory. 

The examiner commented that the Veteran might experience a mild level of depressive symptoms.  Although he was not endorsing a significant number of symptoms, he was having some difficulty with adjustment to his cognitive deficits and committing to goals, according to the Veteran's wife. 

The overall impression was that the Veteran's deficits demonstrated during the evaluation were consistent with the subcortical damage sustained during the hemorrhage.  Compared to his previous neuropsychological evaluation in 2007, his performance had largely been stabilized.  However, he did demonstrate improvements in fine motor control.  All other neuropsychological domains remained largely the same or differed in what was likely attributable to individual variability across time. 

Based on the current evaluation, the Veteran met the criteria for a diagnosis of cognitive disorder, not otherwise specified (NOS), secondary to a cerebral hemorrhage.  Given the probable situational factors that contributed to his hemorrhage, he was not expected to decline in cognitive functioning. 

An October 2010 VA traumatic brain injury (TBI) consultation indicated that the Veteran reported being told that he acted differently.  A number of neurobehavioral symptoms were assessed, and he was shown to have no problems with coordination, loss of balance, nausea, sensitivity to light, hearing difficulty, sensitivity to noise, loss of or increased appetites, poor concentration (unable to pay attention), slowed thinking, difficulty getting organized, an inability to finish things, fatigue, loss of energy, tiring easily, difficulty falling or staying asleep, feeling anxious or tense, poor frustration tolerance, or feeling easily overwhelmed by things.  He had mild problems with feeling dizzy, forgetfulness, and difficulty making decisions, and moderate problems with headaches.  He reported that these symptoms mildly interfered with his life during the past 30 days in the area of feeling depressed or sad with difficulty finding employment.  He indicated that his symptoms were worse since his deployment. 

During the consultation, the Veteran also reported that he had headaches 2 to 3 times a week that were relieved with medication.  He reported that he forgot things easily and that this often happened when he was trying to concentrate.

A physical examination found no abnormalities in cranial nerves or cerebellar testing.  His score on the Montreal Cognitive Assessment (MOCA) was 24/30, which revealed deficits with delayed recall (1/5) and fluency (0/1).  The impression was that the Veteran had residual speech and memory deficits.  Psychiatric symptoms were not assessed.  In the psychiatrist's clinical judgment, the current clinical symptoms presented were most consistent with a condition not related to TBI or Behavioral Health.

An October 2010 VA occupational therapy note indicated that the Veteran was given an iPod to help him keep track of appointments.

At his January 2011 Board hearing, the Veteran testified that he was starting to receive speech and occupational therapy.  He reported having problems difficulties with coordination and motor skills, speech, memory, concentration, balance and staying on task.  He also indicated that he was depressed and had headaches.   The Veteran stated that he went to school for culinary arts through his vocational rehabilitation and that, when he got to an on-the-job apprenticeship, his supervisor told him that he was too slow.  The apprenticeship lasted for 4 weeks, and he was currently not interested in going back to school.  He applied for 300 jobs, and while he did get through the interview stage, he was no longer considered eligible once he mentioned his disability.  He indicated that he needed help most of the time to do things and had a lot of anxiety.  He tended to isolate outside of his family and did not relate well to others.  The Veteran was not aware of any physical weakness, but he could not sign his name the same way twice or write.  The Veteran also discussed how he was brought back into the Navy doing the same job he had done before the hemorrhage, but was unable to do it due to memory problems.  He was eventually medically retired.  The Veteran's wife testified that he had become a loner, depressed and in denial.  She noticed mood swings and personality changes.  She called him several times a day to remind him of things he had to do even if he wrote it down. 

The January 2011 VA records indicated that the Veteran's wife had requested another MRI due to the Veteran's increased memory loss and headaches.  The Veteran was stressed about his memory problems.  His difficulty getting a job caused depression and stress causing headaches.  A physician noted that the Veteran's memory difficulties were likely to be chronic and the stress/depression was likely exacerbating this. 

The Veteran was later informed that repeat MRIs were not indicated since there had been no worsening or new neurological symptoms.  It was noted that he had experienced substantial impairment of cognitive function as a result of his old hemorrhage, but it was not expected to be a progressive process. 

A January 2011 VA psychology note indicated that the Veteran reported having increased headaches and anxiety over finding work.  The assessment was that of adjustment disorder, NOS.

At a May 2011 VA examination, the history of the Veteran's service-connected disability was noted.  His current complaint was of having memory problems.  On neurological testing, no deficits were noted except that he recalled 2 of 3 words after 5 minutes.  Cranial nerves, sensory, motor, reflexes, cerebellum, and gait testing were all normal.  The assessment was that the Veteran's memory problems were primarily verbal disturbances that were mild and consistent with the location of the old hemorrhage.  It was noted that there had been no significant change in the Veteran's condition since the July 2008 VA examination and that his memory and cognition were still his main problem.  He reported having headaches once a week for the past 5 to 6 years, but did not connect this to his stroke.  He experienced pressure pain in the back and top of his head that could last for hours.  The Veteran denied having a history of dizziness, weakness, paralysis, dysesthesias, paresthesias, numbness, rigidity, seizures, vision problems, decreased sense of taste or smell, speech problems, balance or coordination problems, impaired bladder or bowel function, difficulty breathing or swallowing, fatigability, fever, mobility problems, insomnia, or tinnitus. Sensory, motor, and reflex tests were normal. 

The examiner's diagnoses were those of residuals of status post left basal ganglia hemorrhagic stroke, moderate cognitive dysfunction secondary to the previously mentioned stroke, old hemorrhagic stroke right frontal lobe (per MRI), old left thalamic lacuna stroke (per MRI), and tension headaches unrelated to the left basal ganglia hemorrhagic stroke. 

The examiner commented that the only residual of the serviced-connected stroke was moderate impairment in cognitive dysfunction.  He did not relate the headaches to the disability since there was very little record of headache complaints and it was quite unusual to develop chronic headaches from a stroke whether hemorrhagic or thrombotic. 

Based on the TBI criteria, the examiner indicated that, regarding memory, attention, concentration and executive functions, there was objective evidence on testing of moderate impairment.  His judgment was normal, and social interaction was routinely appropriate.  He was oriented, and his motor activity and visual spatial orientation were normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other relationships. 

It was noted that one or more neurobehavioral effects did not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects were those of irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility and impaired awareness of disability.  Any of these effects might range from slight to severe, although verbal and physical aggression was likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

Regarding communication, the Veteran was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

In January 2013, the Veteran underwent a vocational assessment by a private vocational consultant.  In regard to the Veteran's educational and occupational history, it was noted that the Veteran left school after completing 10th grade and later obtained GED.  While in service, he was a radar operations specialist where his job duties consisted mainly of interpreting radar communications and data entry.  He stated for most of his service time until the hemorrhage in June 2000, this job caused no difficulties for him.  During the gaps between periods of military service, he also worked at a dairy farm.  He worked civilian jobs as a radio operator interpreting radar from June 2002 to March 2003 and as a train conductor from December 2003 to March 2004.  In 2005, he attended college briefly before returning to full duty in April 2016.  He began having problems with his memory where supervisors complained that he forgot his instructions and repeatedly needed to be reminded.  The Veteran stated that he was given a medical retirement as his superiors felt he could no longer effectively complete his job tasks due to concentration and memory deficits.  He has not worked in any capacity since July 2007 despite having applied for numerous jobs, including FedEx, U.S. Postal Service, Home Depot, and various warehouses.  It was noted that he had basic reading, writing, math and computer skill, although they have been impaired since the hemorrhage. 

After thoroughly reviewing the Veteran's entire claims file and interviewing the Veteran, the consultant noted that the Veteran's hemorrhage and the residual cognitive deficits resulted in his being released from the Navy on a medical retirement and there has been no noticeable improvement since then.  The right ankle also creates difficulty in his being on his feet or active other than light household task.  It was also noted that the Veteran's last employment was at age 38 in the Navy in July 2007 and he has not worked in any capacity, even part-time since then.  The consultant stated that "the Veteran's inability to continue to perform an occupation he had been doing for 18 years or find alternative employment illustrates the difficulty he had and would continue to have since July 2007 in finding work and functioning in a competitive work environment."  

Virtually any structured work setting requires the ability to work effectively within the parameters of the physical and mental demands of that job[,] which the records as well as [the Veteran's] self-report show he was and remains unable to do.  While the medical records reviewed and cited in this report date back to at least 1996 it is clear he has been unable to work competitively since leaving the Navy in July 2007.  The Reports of [M.M.] dated 7/30/08, [R.M.], Ph.D. dated 1/2/07, and Report of Medical Board dated 12/3/2000 in particular document this Veteran's difficulty with concentration, memory, and task completion.  The Veteran's statements to me are consistent with information contained in the medical records which document his functional impairment in occupational and personal situations since at least July 2007.  

Ultimately, the consultant provided an opinion that "[i]t is my opinion within a reasonable degree of vocational certainty that [the Veteran's] left basal ganglia hemorrhage and right ankle strain have resulted in his inability to secure or follow a substantially gainful occupation since July 2007.  

In June 2013, in compliance with the Joint Motion, the Board remanded the case to request an opinion as to whether prior to October 23, 2008, the Veteran's service-connected residual of left basal ganglia hemorrhage were manifested by total occupational and social impairment.  

In May 2014, the Veteran was provided VA neurological and psychiatric examinations.  During the neurological examination, the Veteran reported that after discharge from military service in 2007, he could not find a suitable job.  He received a rehabilitation training to be a cook for 8 months, but he was a slow cook and it was just too embarrassing that he stopped voluntarily in September 2009.  Regarding functional impact on his ability to work, the Veteran reported 'memory issues.'  The diagnoses was residuals of stroke, left basal ganglia, posterior frontal lobe and left thalamus, stable with moderate cognitive impairment.  The examiner opined that the Veteran's service-connected residuals of a left basal ganglia hemorrhage/stroke alone should not preclude physical or sedentary employment as he was gainfully employed for 2 years following this stroke, which remained stable.

During an ankle examination, the Veteran reported a history of Achilles tendon tear which affected his job/work.   However, the examiner found that the ankle condition did not impact his ability to work and opined that the Veteran's service-connected right ankle condition alone should not preclude employment responsibilities.

The psychiatric examiner noted that there was no objective evidence of a mental health issue and that the Veteran was not unemployable due to any mental health issue.  The examiner further noted that there was no objective evidence of gross impairment in thought process or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In a July 2015 addendum, the examiner noted that the Veteran reported he stayed at home taking care of his youngest child while his wife worked full time outside of the house.  He reported doing all activities of daily living.

However, in addressing the left basal ganglia hemorrhage the psychiatric offered an opinion on the Veteran's current state of functioning, rather than the retrospective opinion requested.  

In an August 2014 addendum, the consultant addressed the May 2014 VA examiner's opinion and gave the following opinion:

While [the examiner] states that separately [the Veteran's service-connected] conditions do not preclude some type of employment, the questions becomes whether in combination they would.  The Veteran's statement to me in January 2013 regarding his ankle were consistent with the medical records available at that time which documented difficulty with standing and ambulation.  There is nothing in [the examiner's] report which would indicate these limitations have improved, and this factor alone would preclude anything beyond sedentary work.  There seems to be no improvement in his cognitive functioning which, again from his statements to me in January 2013 were consistent with available medical records.  The vast majority of sedentary occupations are at the semi-skilled or above level where a higher level of concentration and cognitive functioning is needed as opposed to unskilled work, of which there are very few sedentary jobs.   

In June 2016, a VA examiner provided an opinion that "it is at less likely as not that prior to October 30, 2008, the service-connected left basal ganglia hemorrhage were manifested by total occupational and social impairment.  In support of this opinion, the examiner stated the July 2008 VA examination showed mild cognitive impairment, which would not be indicative of total occupational and social impairment.  The examiner noted that as documented by the private neuropsychological report by R.M., the Veteran's pattern of impairment affecting verbal memory word production, and some executive functions were consistent with his job performance problems.  The examiner noted that the Veteran has been able to handle jobs with a single repetitive focus although he had difficulty with multi-tasking and learning and retaining complex verbal information.  

Regarding the Veteran's employability, the examiner noted that neuropsychological evaluation in January 2007 revealed that the Veteran was functioning in the average range of intelligence and this has not changed significantly.  He displayed mild learning and memory deficits and mild executive dysfunction.  The examiner noted that

An overall worsening of performance is noted -which cannot be attributed to neurological factors eleven years status post CVA.  Poorer effort and emotional distress are likely to account for these changes in [the Veteran's] performance.  There is evidence of lingering depression, some of which may be related to his job performance difficulties both in the military and as a civilian.

The examiner considered the January 2013 vocational assessment and stated that it was conducted without any structured assessment of the Veteran's functioning and did not hold the probative value of the multiple neuropsychological assessments.

Increased Rating

Based on the foregoing evidence for the period prior to August 23, 2008, the Board finds that the functional impairment resulting from the Veteran's residuals of a left basal ganglia hemorrhage most closely approximates the criteria for a 70 percent disability rating and does not rise to the severity required for a 100 percent rating.  38 C.F.R. § 4.7.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The Board finds it significant that a June 2016 VA examiner, after reviewing the Veteran's claims file, opined that "it is at less likely as not that prior to October 30, 2008, the service-connected left basal ganglia hemorrhage were manifested by total occupational and social impairment."  In support of this opinion, the examiner stated the July 2008 VA examination showed mild cognitive impairment, which would not be indicative of total occupational and social impairment.  The examiner noted that as documented by the private neuropsychological report by R.M., the Veteran's pattern of impairment affecting verbal memory, word production, and some executive functions were consistent with his job performance problems.  However, the examiner noted that the Veteran has been able to handle jobs with a single repetitive focus although he had difficulty with multi-tasking and learning and retaining complex verbal information.  Accordingly, while the Veteran has shown substantial occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Regarding social impairment, the record reflects that the Veteran would socially isolate outside of his family and did not relate to others.  During the January 2011 Board hearing, the Veteran's wife testified that he became a 'loner.'  Later records show that the Veteran stayed at home and took care of his youngest child while his wife worked outside of the house.  Therefore, to the extent that social impairment was not destructive to his family life, the evidence does not demonstrate total social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  For the period of the appeal, the Veteran's residuals of a left basal ganglia hemorrhage were manifested by cognitive impairment involving memory problems, inattention, and depressed mood.  In August 2010, the Veteran's speech was clear and intelligible and his comprehension appeared intact.  His thought processes were goal-directed.  No hallucinations or delusions were shown.  Additionally, a May 2011 VA examination report reflects that there was no significant change as to the Veteran's symptoms since the July 2008 VA examination and that the Veteran's judgment was normal and his social interaction was routinely appropriate.  His subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other relationships.  It was noted that one or more neurobehavioral effects did not interfere with workplace interaction or social interaction.  

As such, prior to October 23, 2008, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for residuals of a left basal ganglia hemorrhage.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate for the period prior to October 23, 2008.  38 C.F.R. § 4.7.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's residuals of a left basal ganglia hemorrhage, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




TDIU

In this case, service connection is currently in effect for residuals of left basal ganglia hemorrhage, rated as 70 percent disabling; right ankle strain, rated as 10 percent disabling; and essential hypertension, rated as noncompensable rating.  The Veteran's combined schedular rating is 70 percent disabling.  Thus, the pertinent schedular criteria based on rating percentages have been met.  38 C.F.R. § 4.16(a).

Further, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.

In making this determination, the Board finds that the combined effect of the Veteran's service-connected left basal ganglia hemorrhage and right ankle strain have resulted in his inability to secure or follow a substantially gainful occupation.

A December 2012 VA Form 21-8940 reflects that the Veteran completed high school education and had no other education or training.  He worked as a radar operator from June 2002 to March 2003 and as a conductor trainman from December 2003 to March 2004.  He indicated that he left the job because of his service-connected disabilities, and last worked full time in July 2007, at which time he became too disabled to work.

The Board observes that the May 2014 VA examiner opined that the Veteran's service-connected residuals of a left basal ganglia hemorrhage/stroke alone should not preclude physical or sedentary employment as he was gainfully employed for 2 years following this stroke, which remained stable.  The same examiner also found that the Veteran's right ankle condition did not impact his ability to work and opined that the Veteran's service-connected right ankle condition alone should not preclude employment responsibilities.  However, no explanation was provided for this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds it problematic especially because the Veteran reported during the examination that his right ankle disability did affect his job/work; however, the examiner did not address this contention.

In contrast, the January 2013 consultant provided an opinion that "[i]t is my opinion within a reasonable degree of vocational certainty that [the Veteran's] left basal ganglia hemorrhage and right ankle strain have resulted in his inability to secure or follow a substantially gainful occupation since July 2007.  Further, in an August 2014 addendum, the consultant addressed the May 2014 VA examiner's opinion and gave the following opinion:

While [the examiner] states that separately [the Veteran's service-connected] conditions do not preclude some type of employment, the questions becomes whether in combination they would.  The Veteran's statement to me in January 2013 regarding his ankle were consistent with the medical records available at that time which documented difficulty with standing and ambulation.  There is nothing in [the examiner's] report which would indicate these limitations have improved, and this factor alone would preclude anything beyond sedentary work.  There seems to be no improvement in his cognitive functioning which, again from his statements to me in January 2013 were consistent with available medical records.  The vast majority of sedentary occupations are at the semi-skilled or above level where a higher level of concentration and cognitive functioning is needed as opposed to unskilled work, of which there are very few sedentary jobs.   

In June 2016, another VA examiner noted that the Veteran displayed only mild learning and memory deficits and mild executive dysfunction and that although an overall worsening of performance was noted, that could not be attributed to neurological factors eleven years status post CVA.  However, the examiner suggested that poorer effort and emotional distress are likely to account for these changes in the Veteran's performance and some of the Veteran's lingering depression was related to his job performance difficulties both in the military and as a civilian.  Notably, the examiner appears to suggest that the Veteran's emotional distress due to his job performance difficulty resulting from his service-connected residuals of stroke have resulted in overall worsening of his performance.

Additionally, the Board finds that the Veteran's occupational experience and vocational skills are very limited.  He worked as a radar operator for 18 years, mostly in service, and the record does not show that he had any other education or training or vocational skills.  While in service, he began having problems with his memory where supervisors complained that he forgot his instructions and repeatedly needed to be reminded.  The Veteran stated that he was given a medical retirement as his superiors felt he could no longer effectively complete his job tasks due to concentration and memory deficits.  

Based on the foregoing, the Board finds that the Veteran is very limited in sedentary jobs due to limited cognitive functioning.  The Board finds that the January 2013 vocational consultant's statements are probative evidence regarding the combined effect of his service-connected disabilities on his occupational functioning.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).  The Board therefore concludes that the combined effect of all the Veteran's service-connected disabilities, specifically his residuals of a left basal ganglia hemorrhage and right ankle strain caused truly severe impairment in his occupational functioning.

Accordingly, considering the lay statements and medical evidence regarding the severe functional impairments exhibited by each of his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 70 percent for service-connected residuals of a left basal ganglia hemorrhage prior to October 23, 2008 is denied.

Entitlement to a TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


